Case: 12-50771       Document: 00512236808         Page: 1     Date Filed: 05/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            May 9, 2013
                                     No. 12-50771
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BILLY HAYES, JR., also known as Billy E. Hayes, Jr.

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:12-CR-88-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Billy Hayes, Jr., entered a guilty plea to a charge of possession of more
than 28 grams of cocaine base with intent to distribute. He reserved the right
to appeal the denial of his motion to suppress evidence found during a traffic
stop and search of a car that he was driving. According to Hayes, his detention
was unreasonably prolonged in violation of the Fourth Amendment because the
officer lacked specific and articulable facts suggesting suspected wrongdoing.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50771     Document: 00512236808      Page: 2    Date Filed: 05/09/2013

                                  No. 12-50771

      We review factual findings made on a motion to suppress for clear error
and the ultimate conclusions on Fourth Amendment issues de novo. See United
States v. Pack, 612 F.3d 341, 347 (5th Cir.), modified on denial of reh’g, 622 F.3d
383 (5th Cir. 2010); United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir.
2001). For Fourth Amendment purposes, a vehicle is seized when it is stopped
and its occupants are detained. United States v. Brigham, 382 F.3d 500, 506
(5th Cir. 2004) (en banc). We examine the constitutionality of an investigatory
traffic stop to determine, first, whether the initial official action was justified,
and second, whether the subsequent action was reasonably related in scope to
the circumstances that justified the stop or to dispelling a reasonable suspicion
that developed during the stop. Id. at 506-07. The “traffic detention may last
as long as is reasonably necessary to effectuate the purpose of the stop, including
the resolution of reasonable suspicion” that emerges during the stop. Id. at 512.
      Hayes does not challenge the propriety of the initial stop for his failure to
stop at a crosswalk and at a designated point near a stop sign. See TEX. TRANS.
CODE §§ 541.302(2)(b), 544.010(a),(c); United States v. Khanalizadeh, 493 F.3d
479, 482 (5th Cir. 2007). The officer who stopped Hayes lawfully asked him at
the outset about his itinerary, requested that he produce his driver’s license and
proof of insurance, and conducted computer checks to determine whether he had
any outstanding warrants. See Brigham, 382 F.3d at 508, 511.
      By the time that the computer checks returned, the officer who conducted
the stop had reasonable suspicion of additional criminal activity beyond the
traffic violation. See United States v. Lopez-Moreno, 420 F.3d 420, 431 (5th Cir.
2005). The officer (1) knew that, during questioning about his itinerary, Hayes
provided an answer about his previous whereabouts that was inconsistent with
the officer’s observations; (2) saw Hayes earlier that night at an apartment that
other officers reported on multiple instances – including on the evening of the
traffic stop – to be a location where drug trafficking occurred; and (3) observed
Hayes engage in suspicious conduct at the apartment that, in light of the

                                         2
    Case: 12-50771     Document: 00512236808      Page: 3    Date Filed: 05/09/2013

                                  No. 12-50771

officer’s experience and training, caused the officer to believe that the apartment
and Hayes’s vehicle were associated with illegal drug activities. Given the
totality of these facts, the officer was justified in continuing the detention for a
reasonable time while attempting to confirm or dispel his reasonable suspicion
that Hayes was involved in drug trafficking. See id.
      The officer lawfully asked Hayes to exit the car for a pat-down search for
weapons. See Arizona v. Johnson, 555 U.S. 323, 332 (2009). During the pat-
down search, the officer discovered two bulges in the pockets of Hayes’s pants –
which Hayes asserted were wads of cash of a specific value – and detected a
strong odor of alcohol coming from Hayes. The officer obtained consent to search
Hayes’s person and found much more cash than Hayes reported. This discovery
further raised the officer’s level of suspicion and provided additional reasonable
suspicion that criminal activity “was afoot.” Pack, 612 F.3d at 359-61.
      At this point, the officer validly extended the detention by obtaining
consent to search Hayes’s vehicle. See United States v. Shabazz, 993 F.2d 431,
437-38 (5th Cir. 1993). The resulting search, which began roughly five minutes
after the initial stop, revealed a bag containing 148.2 grams of crack cocaine on
the floor of the car in plain view. Hayes consequently was arrested.
      The record supports that Hayes’s continued detention was necessary to
resolve the additional reasonable suspicion that developed during the course of
the traffic stop and that the officer’s suspicions were supported by articulable
facts. See Brigham, 382 F.3d at 510. The record also shows that the detention
lasted only as long as necessary to confirm the further suspicions that emerged
during the stop. Id. at 512. Accordingly, Hayes has not shown that the district
court erred in denying his motion to suppress.
      AFFIRMED.




                                         3